Hatch, J.
The complaint in this action alleges that defendant is indebted to the plaintiff in the sum of forty dollars for work, labor and professional services performed by plaintiff at defendant’s special instance and request, for which he promised and agreed to pay, but has failed therein, although demand for payment has been made. A copy of the complaint, duly verified, was served with the summons. On the return day of the summons the defendant appeared and interposed a verified answer, in these words: “ The defendant above named, by Fred. Greiner, his attorney, for his answer to the complaint herein, says, that upon information and belief he denies each and every allegation in the said complaint contained.” Demands judgment dismissing the complaint with costs. The plaintiff objected to the answer upon what ground does not appear, presumably, however, that it is defective in form and sham.
The record recites that the objection was sustained and an adjournment had for one day. Upon the adjourned day the record states that the parties appeared. “ Answer stricken out.” Judgment was thereupon entered in favor of the plaintiff against the defendant for the sum claimed in the complaint, with interest and costs. The only proof made by the plaintiff, aside from the verified complaint, was the amount of interest accrued upon the demand. From these acts several questions arise, upon which there is much lack of harmony in the cases. It is now settled that a denial, upon information and belief is authorized by section 500, Code of Civil Procedure: Bennett v. Leeds Manfg. Co., 110 N. Y. 150; Wood v. Raydure, 39 Hun, 144.
The requirement of the Municipal Court Act is the same as the Code of Procedure, respecting denials in the answer. Charter, § 460.
The form of the denial contained in the answer has been the subject of much discussion and many opinions in the *510Supreme Court, where, for the most part, the present - form of denial was held bad.
The case of Jones v. Ludlum, 74 N. Y. 61, overruled the construction of the Supreme Court and holds such form good as a denial. A like view is also announced in Bliss Code Pl. §. 325 ; Espinosa v. Gregory, 40 Cal. 58.
It is doubtless true, as claimed, that the allegations of the complaint show a personal transaction with defendant, of which he must have personal knowledge. He must know whether or not he requested plaintiff to perform work for him, for which he promised to pay. The answer, therefore, which the Code requires-in such cases, where the denial can be truthfully made, must be upon personal knowledge, and where the pleader adopts the other forms of denial under such circumstances, he renders himself liable to a criminal prosecution. Wood v. Raydure, 39 Hun, 146; Wayland v. Tysen, 45 N. Y. 285.
Prior to the Code of Procedure, the general issue, pleaded at common law, could not be stricken out as sham, although shown by affidavit to be false. The general denial authorized by the Code is the equivalent of and substitute for the general issue; it should, therefore, be subject to the same rules. The power to strike out an answer as sham .in a court of record is provided for by the Code of Civil Procedure, section 538.
This was derived from section 152, old Code, the precise language being used, except the words “ and irrelevant ” are •omitted. These sections confer no new power upon the court; they simply declared the pre-existing power. Wayland v. Tysen, 45 N. Y. 285.
While neither of the Codes defined what constitutes a sham ■answer, yet the decisions are uniform that a false answer is a sham answer. Under this power the Supreme Court declared that where the falsity of the answer was clearly apparent, it would be stricken out as sham, and this rule was applied to a specific denial which was struck from a verified answer. People v. McCumber, 27 Barb. 632; 18 N. Y. 315; McCarty v. O'Donnell, 30 N. Y. Super. Ct. 431. Several other cases *511may be found adopting this rule. The question again arose in Wayland v. Tysen, 45 N. Y. 281, where it was held that no power rested in the court to strike out a general or specific denial in the answer, even though it be shown false in fact, but that the power was limited to affirmative defenses. This decision went in part upon the ground that the power, if exercised, would deprive defendant of his constitutional right to trial by jury. Followed in Thompson v. Railroad Company, 45 N. Y. 468; Bank v. Leland, 50 id. 673. In the latter case the answer was a denial upon information and belief. Numerous other cases- have followed these decisions. The reasoning of the Wayland case seemed clear enough to settle the question decided, but many powerful and cogent arguments have been advanced to limit this decision to those cases where it did not clearly appear that the answer was false in fact, and to grant relief by striking out where it did so appear, otherwise the law would sanction a palpable evasion. These arguments have had their effect, and have produced decisions in conformity therewith. In Webb v. Foster, 45 N. Y. Super. Ct. 311, it is held that where it clearly appears that there could not have been any information or belief, a specific denial in that form would be stricken out as sham. This decision held the Wayland case applicable to affirmative defenses only; it makes no mention of Fellows v. Muller, 38 N. Y. Super. Ct. 137, previously decided, although the latter is in direct antagonism, and one of the judges of the court participated in both decisions.
In Sherman, v. Boehm, 15 Daly, 42, Daly, J., held that where it appeared that an answer, denying upon information and belief, was in fact false, either by affidavit or from the record itself, it will be stricken out as sham under the authority of Code of Procedure, section 538. Wayland v. Tysen was limited to cases where the falsity did not clearly appear. Allen, J., concurred, Larremobe, J., dissented, upon the authority of the Wayland case. Sherman v. Boehm, 7 Civ. Proc. Rep. 39.
In Reynolds v. Crane, 14 N. Y. St. Repr. 792, the General Term, second department, recites numerous cases, stating *512that they have been overruled by the Wayland and Thompson eases so far as they hold that a general denial can be stricken out as sham, and they say: The only variation from the rule as laid down in these cases has been where a party has been examined before trial, and has admitted the falsity of the answer,” yet. in Schultze v. Rodewald, 1 Abb. N. C. 365, Judge Barrett denied an application to strike out a denial in an answer as sham, where the defendant, on examination before trial, admitted the allegations of the complaint. The Reynolds case is in error in stating that Kay v. Whittaker, 44 N. Y. 565, is overruled by the Wayland case ; it is not in conflict, and was decided after the latter by the Commission of Appeals; the statement of the syllabus in the Kay case is also misleading as the answer there ■ struck out was payment, an affirmative defense.
In Huber v. McAllester, 21 N. Y. Supp. 767, the City Court of New York, General Term, held that the power existed to strike out, under the Code (§ 538), but it should be sparingly exercised.
Bliss on Code Pleading, section 326, lays down the rule that when the fact is evidently within the knowledge of the pleader, or when he has the means of information, the specific denial appropriate to either condition cannot be made, and if made, should be disregarded as false or evasive. There are other cases, and much obiter dicta, which tend to support the doctrine above noted. This construction of the law does not go unchallenged.
Wood v. Raydure, 39 Hun, 146, seems to imply that the remedy for a false answer is a criminal prosecution.
Neuberger v. Webb, 24 Hun, 348, in speaking of the denials authorized by the Code, says: “ This mode seems to be allowed even in cases where the knowledge of the truth of the averment thus controverted is supposed to be possessed by the party making the denial.”
In Robert Gere Bank v. Inman, 5 N. Y. Supp. 457, it appeared that the answer was interposed for delay ; in a well-considered opinion, reviewing many authorities, by Follett, *513J., in which Martin, J., concurred, this conclusion is reached : “The result of the case is, that an affirmative answer or defense, which raises a material issue, may be stricken out as sham, but a general or specific denial, which raises a material issue, cannot be stricken out as sham if pleaded in a form permitted by the Code.”
In Zivi v. Einstein, 2 Misc. Rep. 177, the Court of Common Pleas reversed a judgment of the General Term, City Court, which struck out an answer as sham, approving the rule laid down in Bank v. Inman, 5 N. Y. Supp. 457. This case makes no mention of Sherman v. Boehm, 15 Daly, 42, decided by the same court, but by different members.
Martin v. Erie Preserving Co., 48 Hun, 82, holds that the power to strike out an answer upon information and belief as sham does not exist, even though the facts constituting the plaintiff’s cause of action are necessarily within defendant’s personal knowledge; that the right to strike out as sham is limited to affirmative defenses.
Fellows v. Muller, 38 N. Y. Super. Ct. 137, reaches the same conclusion as the last case.
In Grocer’s Bank v. O’Rorke, 6 Hun, 20, it was held that the court had no power to strike out a general denial as sham.
In Wilson v. Eastman Co., 9 N. Y. Supp. 189, the authority of the last case was sustained by the same court upon, the same grounds. Harvey v. Walker, 13 N. Y. Supp. 170.
All of these cases rest for support upon the Wayland case, and when that is carefully examined it seems clearly to say that “ under the common-law system the general issue could not be struck out as sham, although shown by affidavits to be false.” If an answer is shown to be false, it can make no difference how the fact appears, whether by affidavits undenied, or from the record itself, it is none the less the fact that it is false, and the effect is the same; if, when its falsity is established in one way it cannot be stricken out, how can it when its falsity appears in any other way ? The quoted language disposes of the power under the general issue, and the con-*514struction given - the Code is equally plain, i. e., “ I think that by the true construction of the section the power of the court to strike out pleadings was not extended beyond what it was under the pre-existing law.” If the power did not exist at common law, and the Code has not added any new power, ■where is it found ? It would seem that it does not exist. Much of the argument in opposition rests upon the apparent sanction of a. fraud created by perjury, but the remedy is pointed out, and the court lays stress upon the fact that vigorous criminal prosecution would effectually stop any abuse. The result of the authorities and reasons therefor lead me to the conclusion that where the denial interposed raises a material issue, tendered by the complaint, such denial cannot be stricken out as sham though it be concededly false, and this without reference to how its falsity is made to appear. The power to strike out this pleading failing in a court of record, it must also fail in the Municipal Court, if it be assumed that power exists therein to strike out a pleading.
The only relief against a defective pleading provided by the Municipal Court Act or that relating to Justices’ Courts is a demurrer; either party may demur to any pleading of his adversary, or of any part thereof, “ when it is not sufficiently explicit to enable him to understand it, or if it contains no cause of action or defense, although it be taken as true.” Charter, § 458. Section 2939 of the Code of Civil Procedure confers like power upon Justices’ Courts; the language is somewhat different but the substance is the same. It is quite apparent that the defect in the pleading claimed in this case could not be reached by demurrer; it is sufficiently explicit to be understood, while if taken as true it is a perfect defense to the action ; it could not, therefore, be disregarded,
The judgment entered in this case was without proof to sustain it. It. will be noticed that judgment can only be entered in a case where the pleading is verified and served; when the defendant fails to answer then, and then only, the allegations of the complaint are deemed admitted authorizing the entry of judgment without proof. Charter,, § 461.
*515In all other cases the party must prove his case. Charter, § 458. And even though an answer be disregarded, yet the plaintiff must prove his case, and this is true whether section 458 be held applicable or the practice in Justices’ Courts be invoked. The language of section 3, chapter 414, Laws of 1888, is in all substantia] respects like section 461 of the charter, except that in the former a demurrer is included.
In Oulman v. Schmidt, 35 Hun, 345, a demurrer was interposed to a verified complaint in Justices’Court; it was overruled and leave given to answer; on failure to answer the •court rendered judgment for the full amount of the demand in the complaint without further proof; the court, on appeal, reversed the judgment, holding that section 3 of the act was to be construed with section 2891 of the Code, which provided that if there was a failure to appear and answer the plaintiff ■cannot recover without proving his case. This was extended to the demurrer provided for. The only provision for disregarding a pleading in the Municipal Court Act is where a ■demurrer is interposed and overruled and the party directed to amend; if the party fail to amend the defective pleading .shall be disregarded. Charter, § 458.
Even then the plaintiff must prove his case.
The result is that the judgment appealed from must be reversed, with costs.
Titus, Ch. J., concurs.